PER CURIAM.
The defendant, Vernarda Poinsetta, challenges his convictions for delivery of cocaine and obstructing and opposing an officer with violence. We find merit only in his challenge to the imposition of certain costs. We strike the cost of $2 imposed pursuant' to section 943.25(13), Florida Statutes (1993), and the assessment of $15 payable to the Hillsborough County Court Improvement Fund. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA *211995) (en banc). In all other respects, the judgment and sentence is affirmed.
SCHOONOVER, A.C.J., and FULMER and WHATLEY, JJ., concur.